Citation Nr: 0910682	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
warrant reopening a claim for service connection for skin 
cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after a review, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim.

On the Veteran's September 2006 substantive appeal, he 
requested a hearing before a Veterans Law Judge of the Board 
to be held at his local VA office.  A March 2007 RO report of 
contact reflects that the Veteran was asked whether he wanted 
a Travel Board hearing or a videoconference hearing.  The 
Veteran responded that he wanted a Travel Board hearing.  
Despite his request, the RO scheduled the Veteran for a 
videoconference hearing.  The Veteran did not report for the 
hearing.  However, as he specifically requested a Travel 
Board hearing, such hearing should be scheduled by the RO.  
See 38 C.F.R. §§ 20.700, 20.704(a).  

Accordingly, the case is REMANDED for the following action:

Please schedule the Veteran for a Travel Board 
hearing at the local RO, in accordance with 
his request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




